Citation Nr: 0721028	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


	THE ISSUE	
	
Entitlement to service connection for a heart condition (or 
cardiovascular disease) secondary to service connected Post 
Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for entitlement to service connection for a 
lung condition and entitlement to service connection for a 
heart condition.  In October 2004, the veteran filed a notice 
of disagreement as he claimed that his heart condition was 
caused by his service connected PTSD.  The veteran did not 
appeal the issue of entitlement to service connection for a 
lung condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, review of the record does not show that the 
veteran had cardiovascular disease during service, nor does 
it show that the veteran had cardiovascular disease until 
many years after separation from service.  Regardless, the 
impression by a VA doctor on a January 2005 progress note 
linked the veteran's cardiovascular disease to his service-
connected PTSD.  The Board notes that the doctor's impression 
stands alone, absent any discussion of the known risk factors 
for heart and vascular disease and the role they might have 
played in the case of this particular veteran.  Furthermore, 
the doctor did not explain why he considered PTSD to be at 
least as likely as not contributory to the veteran's 
cardiovascular disease.  

An examination is needed to obtain a competent opinion as to 
whether any current cardiovascular disease is related to the 
veteran's service connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain whether he has a heart or 
cardiovascular disorder, and if so, 
whether it is at least as likely as not 
that such condition: (a) had its onset 
during service; (b) was manifested to a 
compensable degree during the first post-
service year; or (c) is otherwise related 
to service, (including to service-
connected psychiatric symptomatology or 
medication taken for service-connected 
PTSD).  The veteran's claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.

If a heart disorder or cardiovascular 
disease is found to have been caused or 
exacerbated by PTSD, the examiner should 
identify, to the extent possible, the 
extent to which the cardiovascular 
disease was impacted by the PTSD 
symptomatology.  The examiner must 
discuss the known risk factors for 
cardiovascular disease, what role they 
play in the veteran's case, and why that 
heart or vascular disorder is at least as 
likely as not caused or aggravated the 
veteran's service-connected PTSD. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

2.  The RO should then readjudicate the 
claim, with consideration as to whether 
the veteran's heard or vascular disease 
was secondary to (either caused by or 
aggravated by) his PTSD symptomatology.  
If the claim remains denied, the veteran 
and his representative should be issued 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

